COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Cook Incorporated and Cook Medical, LLC v. Jeffrey Alan Pavlock

Appellate case number:     01-18-00798-CV

Trial court case number: 2017-03885

Trial court:               80th District Court of Harris County

        Appellants have filed a motion informing this Court that the parties have reached an
agreement to resolve the matter through settlement, and requesting we abate this appeal for 60
days so they can finalize the terms of the proposed settlement. We GRANT the motion and abate
the appeal until January 10, 2020, and permit proceedings in the trial court to effectuate the
agreement, if necessary. TEX. R. APP. P. 42.1(a)(2)(C). If the parties have finalized the terms of
the proposed settlement agreement by January 10, 2020, they are instructed to file a motion to
reinstate and dismiss the appeal according to Texas Rule of Appellate Procedure 42.1. If the parties
have not finalized the settlement by January 10, 2020, they are instructed to file a report informing
this Court of the status of the appeal and, if necessary, requesting an extension of the abatement.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually        Acting for the Court


Date: ___October 22, 2019__